Barnard, P. J.
I think the justice erred on the trial m not permitting the jury to determine the fact of the discharge of defendant by Schofield, one of the plaintiffs.
As a general rule, one of many parties to a contract in writing may rescind it. Pierson v. Hooker, 3 Johns. 68; Fitch v. Forman, 14 id. 172; Lattimore v. Harsen, id. 330; Buckley v. Dayton, id. 387; Austin v. Hall, 13 id. 286; Wheeler v. Curtis, 11 Wend. 653.
In this case the plaintiffs themselves proved that the plaintiffs, as a board, had voted that Schofield should be the superintendent and overseer of the building. The fact of the discharge by Schofield was denied. I think if Schofield was by vote made superintendent and overseer by plaintiffs, and he did discharge defendant from the contract, this action fails.
*406The jury were told that Schofield could not discharge defendant, even if he was superintendent and overseer of plaintiffs.
The judgment should be reversed and a new trial granted, costs to abide the event.

Judgment reversed and new trial granted.